Citation Nr: 0826268	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  99-23 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
asbestosis, including decreased pulmonary function.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
symptomatic hallux valgus, right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active duty from November 1973 to November 
1977 and from August 1980 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 (hallux valgus) and October 
2000/March 2001 (asbestosis) rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing held at the RO in June 2003.

This case was previously before the Board in March 2004 at 
which time it was remanded primarily for due process 
considerations.  The actions requested in that remand have 
been undertaken, and the case has returned to the Board for 
appellate consideration.  

The claims of entitlement to service connection (on the 
merits) for asbestosis/ decreased pulmonary function and for 
right hallux valgus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the 
veteran's service connection claims for asbestosis and right 
hallux valgus.  Although the veteran was duly notified of 
this decision and his appellate rights in a February 1998 
letter, he did not appeal that decision within the applicable 
time period.

2.  The veteran filed to reopen the hallux valgus claim in 
May 1998 and the asbestosis claim in August 2000.

3.  In rating decisions issued in April 1999 (hallux valgus) 
and October 2000/March 2001 (asbestosis), the RO continued 
the denial of service connection for those conditions and the 
veteran timely appealed those decisions.  

4.  Evidence received since the February 1998 rating decision 
denying service connection for asbestosis and right hallux 
valgus, particularly a private medical report dated in 
November 2001, is new, as it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and when considered by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for asbestosis/decreased 
pulmonary function and right hallux valgus.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for asbestosis and right hallux valgus is final.  
38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented since the 
last final rating decision denying service connection for 
asbestosis and right hallux valgus, and these claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

With respect to the issue of whether new and material 
evidence has been submitted to reopen service connection 
claims for asbestosis and right hallux valgus, the RO has a 
duty to notify the veteran what information or evidence was 
needed in order reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, the law specifically provides 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).

In the decision below, the Board has determined that new and 
material evidence has been presented with which to reopen the 
veteran's service connection claims for asbestosis and right 
hallux valgus.  In light of the favorable decision in the 
case as to this matter, regardless of whether the duty to 
notify and assist requirements have been met in this case, no 
harm or prejudice to the appellant has resulted.  Therefore, 
the Board concludes that the current laws and regulations 
have been complied with, and a defect, if any, in providing 
notice and assistance to the veteran was at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92. 

The Board notes that it is expected that when the claim is 
returned to the RO for further development and appellate 
consideration of the claims on the merits, the RO will 
properly conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claims.

Factual Background

The veteran's DD Form 214 shows that he served with the 
United States Air Force from November 1973 to November 1977 
during which time his specialty was as an aircraft fuel 
mechanic.  Thereafter the veteran served with the United 
States Navy from August 1980 to August 1996 during which time 
his specialty was as a bachelor quarter specialist.  

Records from the veteran's first period of service include an 
April 1977 separation examination which revealed that 
clinical evaluation of the feet, heart, lungs and chest were 
normal and that a chest X-ray film was within normal limits.  
The records include an entry dated in September 1977 
indicating that the veteran was allergic to hydrocarbons.  

When examined by VA in February 1978, the veteran complained 
of bi-monthly asthma attacks.  A history of recurring 
asthmatic attacks since childhood was recorded.  Chest X-ray 
films revealed no evidence of active pulmonary disease and 
the lung fields were clear.  A history of asthmatic 
bronchitis was diagnosed.

The service medical records (SMRs) for the veteran's second 
period of service include several entries relating to 
respiratory symptomatology.  The veteran was treated for 
bronchitis in July and November 1982.  Between 1983 and 1989 
he was treated numerous times for viral syndrome, sinusitis 
and upper respiratory infections.  The separation examination 
report of April 1996 revealed that clinical evaluation of the 
heart, lungs and chest were normal.  

The SMRs for the veteran's second period of service also 
include several entries relating to the feet.  The veteran 
was seen with complaints of right knee pain in October 1982 
as well as complaints of right great toe numbness, assessed 
as a bruised patella.  He was seen with complaints of pain on 
the dorsum of the right foot in September 1984 assessed as a 
tinea pedis infection.  The veteran was treated for a plantar 
wart of the right foot in October 1985.  A December 1985 
record indicates that the veteran fell off a bicycle injuring 
his right knee; about 2 weeks later he complained of right 
foot pain particularly affecting the right great toe.  X-ray 
films revealed a bifurcated sesamoid of the first metatarsal 
head.  Mechanical foot pain was assessed.  X-ray films of the 
right foot taken in January 1986 were normal.  The veteran 
was treated for a diagnosis of plantar fasciitis of the right 
foot in June 1986, for which orthotics were recommended.  He 
was treated for plantar warts and calluses of the feet in 
1989 and 1990.  The separation examination report of April 
1996 revealed that clinical evaluation of the feet was 
normal.  However, the veteran subjectively complained of foot 
problems described by the examiner as bunions and plantar 
warts.  

When evaluated by VA in January 1997 an examination of the 
feet was normal and cardiovascular and respiratory 
evaluations revealed no abnormalities.  X-ray films taken of 
the chest revealed that the lungs were clear.  

The veteran filed service connection claims for a disorder of 
the right big toe in September 1997 and for bronchitis in 
December 1997.  

VA records show that the veteran was treated for allergic 
rhinitis in April 1997.  Private medical records show that 
the veteran received treatment for a condition diagnosed as 
right cavus foot in December 1997.  

A VA examination was conducted in January 1998.  The report 
noted a medical history of asbestos exposure on and off 
during 1980 to 1996 while serving aboard a ship in the United 
States Navy.  On examination the lungs were clear.  A history 
of asbestos exposure with pulmonary function testing within 
normal limits was diagnosed.  

A VA examination of the feet was also conducted in January 
1998.  The veteran complained a long history of problems with 
the right great toe and described pain in this area.  He 
presented a medical record dated in December 1985, describing 
right foot pain secondary to a fall from a bike 2 weeks 
previously; showing that X-ray films had shown a bifurcated 
sesamoid at the first metatarsal head; and assessing 
mechanical foot pain.  The January 1998 VA examination of the 
right foot revealed hallux valgus with 15 degrees and a 
bunion formation.  X-ray films of the right foot revealed 
symptomatic hallux valgus.  

In a February 1998 rating decision, service connection was 
denied for asbestosis and right hallux valgus, as it was 
determined that the claims were not well-grounded.  The 
veteran was notified of this decision in a letter issued by 
VA in late February 1998 and the matters were not appealed.   

In May 1998, the veteran filed to reopen his claim for a 
disorder of the right big toe.   

Additional evidence was received in February and April 1998 
(which was not considered in the February 1998 rating 
action), which included an October 1997 record reflecting 
that hallux valgus was diagnosed.  Also included was a report 
of X-ray films of the right foot taken in January 1998 which 
revealed early hallux valgus deformity of the right great toe 
and early degenerative changes of the right foot were 
apparent.  

VA records dated in 1997 and 1998 were added to the file in 
May 1998 which show that the veteran was hospitalized for 
treatment of recurrent right spontaneous pneumothorax in 
February and March 1998.  

In a rating action of April 1999, the RO determined that new 
and material evidence had not been presented with which to 
reopen the claim of right hallux valgus.  The veteran 
received notice of that decision in April 1999 and an NOD was 
filed in April 1999.  A Statement of the Case was issued in 
November 1999 and a substantive appeal was filed in December 
1999.  

Additional evidence was received in July and August 2000.  
This evidence includes a December 1997 evaluation authored by 
Dr. M.  The report noted a long-standing history of bilateral 
foot pain, right greater than left.  Physical examination 
revealed cavus feet with significant heel varus, right 
greater than left, and bilateral hallux valgus.  X-ray films 
revealed a cavus foot with a plantar flexed first ray.  The 
veteran was to be fitted for special orthotics.  An X-ray 
film report dated in January 2000 revealed bilateral hallux 
valgus.  An orthopedic disability evaluation was conducted in 
June 2000 at which time the diagnoses included mild bilateral 
hallux valgus.

In August 2000, the veteran filed to reopen a service 
connection claim for asbestosis.  In an October 2000 rating 
action, the RO determined that new and material evidence had 
not been presented to reopen that claim, referencing clinical 
findings of clear lungs made in May and August 2000.  The 
veteran was notified of that decision in December 2000.

The record contains a statement from a representative of the 
Navy Medical Liasion dated in February 2001, indicating that 
there was no way of determining to what extent the veteran 
was exposed to asbestos during Naval service.  It was 
commented that the general specifications for ships during 
his period of service, required heated surfaces (pipings, 
valves, fittings, boilers and heaters) to be covered with an 
insulating material and that it was highly probable that 
asbestos products were used to achieve this end.  It was 
noted that the veteran's occupation was as a Mess Management 
Specialist and that the probability of exposure to asbestos 
was minimal.  It was concluded that a positive statement 
addressing whether or not the veteran was exposed could not 
been made.

In a March 2001 rating decision, service connection for 
asbestosis was denied.  The veteran filed an NOD with that 
decision in May 2001, explaining that while his MOS was as a 
mess cook, he also did maintenance work in the kitchen and 
other areas and worked on air conditioning and ventilation 
systems.  An SOC was issued in June 2001.  A substantive 
appeal was filed in June 2001.

Additional evidence was received by VA in June 2001 which 
reflected that the veteran underwent pulmonary function 
testing in April 2001.  A history of smoking was noted.  The 
testing revealed normal total lung capacity and residual 
volume and a diagnosis of asbestos exposure was made.  

Service personnel records were added to the file in June 2001 
which reflect that the veteran's primary MOS was as a mess 
management specialist, but show that he was also trained and 
performed duties in preventive maintenance management.

In October 2001, additional evidence was added to the record 
reflecting that the veteran was treated for allergic rhinitis 
between June 1998 and August 2001.

The veteran presented testimony at a hearing held at the RO 
in October 2001 in conjunction with pending claims for 
sinusitis and hallux valgus.  At that hearing, the veteran 
reported that he had experienced asthma and breathing 
problems since childhood.  

In November 2001, additional evidence was received for the 
record consisting of a medical report and opinion authored by 
Dr. P. dated in November 2001.  Dr. P. indicated that he had 
treated the veteran for conditions including hallux valgus 
and decreased pulmonary function, consistent with asbestosis, 
between October 1997 and May 2001.  The doctor observed that 
the veteran's SMRs showed similar complaints.  Dr. P. opined 
that the symptoms that the veteran complained of during his 
visits were related to symptoms that he suffered from in 
service.

The RO obtained an opinion from a "Medical Officer", H. G. 
M., M.D., who noted a few of the entries in the service 
medical records having to do with treatment for plantar warts 
and stated that there was no documentation of hallux valgus 
in the records.

By rating action of January 2002, service connection was 
granted for allergic sinusitis.  In a June 2003 rating 
decision, the RO denied service connection for hallux valgus 
and asbestosis on the merits.

The veteran presented testimony at a travel Board hearing 
held in June 2003.  He reported that he was treated for 
sprained ankles and bunions and a foot condition identified 
as hallux valgus in service.  With respect to asbestosis, the 
veteran reported that he served on 4 different ships during 
service for a total of 7 years, during which time he 
primarily served as a cook.  He testified that on the last 
ship he was assigned to he also served as a damage control 
petty officer (for about 14 months between 1994 to 1996), 
maintaining and inspecting equipment and had been told that 
there was asbestos on the ship.  The veteran reported that he 
began experiencing breathing problems about a year prior to 
his discharge from service and indicated that he was 
hospitalized for treatment of a lung condition in 1998.    

VA records reflect that in February 2004, the veteran 
underwent an evaluation for congestive heart failure which 
revealed left ventricular enlargement, with normal function.  

The veteran was treated for painful hallux valgus with bunion 
deformity of the right foot in April 2006.  

A private medical report dated in May 2006 reflects that the 
veteran underwent an evaluation of his pulmonary condition.  
A history of smoking a pack of cigarettes a day for 17 years 
until February 1998 was recorded.  The veteran reported 
sustaining asbestos exposure in service.  The doctor 
indicated that the lung collapse for which the veteran was 
treated in 1998 was most likely a genetic phenomenon.  A 
chest X-ray film was negative and pulmonary function testing 
revealed some mild obstruction.  The doctor indicated that he 
saw no evidence of asbestos (exposure).
Legal Analysis

Although the Board concurs with the RO's having reopened the 
veteran's claims for service connection for 
asbestosis/decreased pulmonary function and for right hallux 
valgus, the Board notes that, regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although these claims 
do not involve a prior final denial by the Board but rather 
by the RO, the same statutory reopening requirements apply to 
prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 
127, 135 (1993).  Therefore, the Board is required by statute 
to review whether new and material evidence has been 
submitted to reopen the claims.  Thus, the Board has 
characterized the issues on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied service connection claims.

        Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

        New and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims to reopen such as the ones in this case, which 
were filed prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Under this standard, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

	Analysis

In a February 1998 rating decision, the RO denied service 
connection for asbestosis and for right hallux valgus, in 
part, on the basis that the record showed no evidence of a 
pulmonary disorder to include asbestosis and because there 
was no nexus evidence of a link between hallux valgus 
diagnosed in late 1997 and upon VA examination of January 
1998 and the veteran's period of service.  Because the 
veteran did not appeal the February 1998 rating decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Thus, the Board has reviewed the record, with 
particular attention to the additional evidence received 
since the final February 1998 rating decision denying service 
connection for asbestosis and right hallux valgus.  

After reviewing the record, the Board finds that a medical 
statement and opinion of Dr. P. dated in November 2001 meets 
all of the criteria defining new and material evidence within 
the meaning of 38 C.F.R. § 3.156 (2001).  In that document, 
Dr. P. indicated that the veteran had foot pain, consistent 
with helix/hallux valgus; and decreased pulmonary function 
consistent with asbestosis.  The doctor referenced that the 
veteran had SMRs which showed similar complaints in service 
and opined that the symptoms and complaints that he had been 
treating the veteran for from 1997 to 2001 were related to 
symptoms the veteran had in service.  

This evidence is clearly new in that, it was not previously 
submitted to agency decision makers, nor is it cumulative or 
redundant of evidence which was before the RO at the time of 
the February 1998 final rating action.  It bears directly and 
substantially upon the specific matters under consideration, 
as it addresses both the matters of current diagnoses of the 
claimed disorders and a possible nexus to service.  
Accordingly, this evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  Thus, presuming the credibility of this evidence, 
the Board finds that it is sufficient to constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
(2001).  The claims are therefore reopened, and the appeal is 
granted to this extent.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claims, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
Hodge, 155 F.3d at 1363 (noting that the new evidence does 
not have to demonstrate that it would probably change the 
outcome of the prior denial, but rather emphasizing that 
material evidence would contributed to a more a complete 
record upon which the claim can be evaluated).  Further 
evidentiary development is required as to both claims and 
this will be discussed in the remand below.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for asbestosis/decreased 
pulmonary function is reopened; to that extent only, the 
appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for right hallux valgus is 
reopened; to that extent only, the appeal is granted.


REMAND

As set forth above, the veteran contends that both his 
claimed respiratory disorder/asbestosis and his right foot 
disorder/hallux valgus are causally related to service.  
After having carefully considered the matter, the Board 
believes that additional development is in order prior to 
further appellate consideration.
Regarding the veteran's claimed respiratory condition, 
described as decreased pulmonary function/asbestosis, the 
Board notes that the service medical records, particularly 
those dated during the veteran's second period of service 
extending from 1980 to 1996, reflect that the veteran was 
treated during service for bronchitis and on numerous 
occasions for upper respiratory and viral infections.  The 
post service evidence includes an assessment of asbestosis 
made by Dr. P. in 2001.  However, when the veteran was 
evaluated in May 2006, although pulmonary function testing 
revealed some mild obstruction, the doctor indicated that he 
saw no evidence of asbestos exposure.  Essentially, the 
nature of the veteran's currently claimed respiratory 
disorder is unclear as is its etiology.  

Although there is no specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The DVB circular was subsumed verbatim as § 7.21 of 
Adjudication Procedure Manual, M21-1, Part VI. (This has now 
been reclassified in a revision to the Manual at M21- 1MR, 
Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the fingers occurs 
at late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Although asbestosis was diagnosed in 2001 by Dr. P., that 
diagnosis was not accompanied by any supporting clinical 
evidence.  In this case, the record includes several 
diagnostic tests the veteran has undergone, including recent 
pulmonary function tests (PFT) conducted in 2006.  However, 
none of the evidence currently of record definitively 
establishes that the veteran sustained asbestos exposure 
during service nor does the evidence clinically establish a 
current diagnosis of asbestosis or a lung disorder associated 
with asbestos exposure in service or otherwise etiologically 
related to service.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) noted that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishing a low threshold.  See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Based 
on the evidence discussed herein, the Board finds that an 
opinion must be obtained as to whether the veteran's claimed 
respiratory disorder is the result of exposure to asbestos in 
service, or otherwise etiologically related to service.  

With respect to the right foot disorder, the Board observes 
that the veteran was treated for numerous foot conditions in 
service including plantar fasciitis, plantar warts, and 
calluses, and the file includes a X-ray films dated in 
December 1995 which revealed a bifurcated sesmoid of the 
first metatarsal head of the right foot.  On the April 1996 
separation examination, the veteran complained of foot 
problems described the examiner a bunions and plantar warts.  
Post-service, right cavus foot was diagnosed in December 1997 
and hallux valgus was identified in late 1997 and upon VA 
examination of January 1998.  The record contains a current 
diagnosis of hallux valgus made in 2006.  It has been nearly 
a decade since the VA examination of the feet was conducted 
in 1998 when hallux valgus was diagnosed, and at that time 
there was no discussion of the relationship between this 
diagnosed condition and the foot problems complained of and 
treated during service.  In light of this evidence, the Board 
finds that a medical opinion is necessary.  38 C.F.R. § 
3.149(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).  

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC/AMC/RO must ensure 
compliance with the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2007).

2.  The veteran should be afforded with a 
respiratory examination to determine the 
identity and etiology of any respiratory 
disorder that may be present, claimed as 
decreased pulmonary function/asbestosis.  
The claims folder must be sent to the 
examiner for review in conjunction with 
the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should identify any respiratory 
disorder found on examination and should 
render an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current respiratory 
disorder had its onset in service or is 
the result of a disease or injury 
incurred in service as opposed to its 
being the result of some other factor or 
factors.  The examiner should also 
specifically provide an opinion regarding 
whether any respiratory disorder found on 
examination is at least as likely as not 
related to asbestos exposure in service, 
and the matter of whether or not a 
diagnosis of asbestosis is warranted 
should be specifically addressed.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

3.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any right foot 
disability, specifically claimed as 
hallux valgus.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner should render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that any 
currently diagnosed foot disorder, 
including hallux valgus of the right 
foot, had its onset in service or is the 
result of a disease or injury incurred in 
service as opposed its being more likely 
the result of some other factor or 
factors.  A rationale should be provided 
for any opinion or conclusion expressed.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review and re-adjudicate the 
issues on appeal.  If any such action 
does not resolve each claim to the 
veteran's satisfaction, the RO must 
provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


